ICJ_042_PortBeyrouthSRO_FRA_LBN_1959-10-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DE LA
SOCIÉTÉ RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 15 OCTOBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 15 OCTOBER 1959
La présente ordonnance doit étre citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepéts
de Beyrouth et de la Société Radio-Orient
(France c. Liban),
Ordonnance du 15 octobre 1959: C. I. J. Recueil 1959, p. 280. »

This Order should be cited as follows:

“Case concerning the Compagme du Port, des Quats et des
Enirepots de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 15 October 1959: I.C.J. Reports 1959, p. 280.”

 

Sales number 219

 

 

 
280

INTERNATIONAL COURT OF JUSTICE

YEAR 1 1959
959 15 October
General List:

15 October 1959 No. 42

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGon, KOJEVNIKOV, MORENO QUINTANA, COR-
DOVA, WELLINGTON Koo, SPIROPOULOS, Sir Percy SPEN-
DER; Depuity-Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 18 June 1959 fixing 19 October 1959
as the time-limit for the filing of the Counter-Memorial of the
Government of the Lebanese Republic;

4
“COMPAGNIE DU PORT DE BEYROUTH” (ORDER 15 X 59) 281

Whereas by a letter dated 9 October 1959, received on 12 October,
the Minister of Lebanon to the Netherlands and since appointed
Agent for his Government in the present case, has, on behalf of
his Government, requested that this time-limit be extended to
31 December 1959; ,

Whereas, on 12 October 1959, the Agent for the French Govern-
ment was informed of the letter from the Minister of Lebanon at
London and was requested to make known the views of his Govern-
ment on the request thus presented on behalf of the Lebanese
Government ;

Whereas, on the same day, the Agent for the French Govern-
ment stated that his Government had no objection to this extension ;

THE CouRT

decides to extend to 29 December 1959 the time-limit for the
filing of the Counter-Memorial of the Lebanese Government.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this fifteenth day of Octo-
ber, one thousand nine hundred and fifty-nine, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and to
the Government of the Republic of Lebanon, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
